Reasons for Allowance
Claims 1, 6, and 11 are allowable because the prior art does not teach transmitting frames from a stream pushing terminal to an A/V server, which then supplements the received frames with a timestamp representing time of frame acquisition by the A/V server, while also transmitting messages from the stream-pushing terminal to a message server, which then supplements the received messages with a timestamp representing time of frame acquisition by the message server, then keeping the A/V frames and the message stream synchronized based on the added timestamps.  These features, along with the other recited limitations, render the claim novel.  The remaining claims are allowable by dependence.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy R Newlin whose telephone number is (571)270-3015.  The examiner can normally be reached on M-F 8-5 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on 571-272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/TRN/
/JEFFEREY F HAROLD/               Supervisory Patent Examiner, Art Unit 2424